The St. Joe Company



--------------------------------------------------------------------------------



First Amendment
Dated as of June 8, 2004

to

Note Purchase Agreements
Dated as of February 7, 2002



--------------------------------------------------------------------------------



Re: $18,000,000 5.64% Senior Secured Notes, Series A, due February 7, 2005

$67,000,000 6.66% Senior Secured Notes, Series B, due February 7, 2007

$15,000,000 7.02% Senior Secured Notes, Series C, due February 7, 2009

$75,000,000 7.37% Senior Secured Notes, Series D, due February 7, 2012

1

First Amendment to Note Purchase Agreements

This First Amendment dated as of June 8, 2004 (the or this “First Amendment”) to
the Note Purchase Agreements each dated as of February 7, 2002 is between The
St. Joe Company, a Florida corporation (the “Company”), and each of the
institutions which is a signatory to this First Amendment (collectively, the
“Noteholders”).

Recitals:

A. The Company and each of the Noteholders, together with Provident Mutual Life
Insurance Company and ProvidentMutual Life and Annuity Company of America, have
heretofore entered into separate and several Note Purchase Agreements each dated
as of February 7, 2002 (collectively, the “Note Agreements”). The Company has
heretofore issued (a) $18,000,000 in aggregate principal amount of its 5.64%
Senior Secured Notes, Series A, due February 7, 2005, (b) $67,000,000 in
aggregate principal amount of its 6.66% Senior Secured Notes, Series B, due
February 7, 2007, (c) $15,000,000 in aggregate principal amount of its 7.02%
Senior Secured Notes, Series C, due February 7, 2009 and (d) $75,000,000 in
aggregate principal amount of its 7.37% Senior Secured Notes, Series D, due
February 7, 2012 (collectively, the “Notes”) pursuant to the Note Agreements.
The Noteholders are the holders of 100% of the outstanding principal amount of
the Notes.

B. The Company and the Noteholders now desire to amend the Note Agreements in
the respects, but only in the respects, hereinafter set forth.

C. Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Agreements, as amended hereby, unless herein defined or the
context shall otherwise require.

D. All requirements of law have been fully complied with and all other acts and
things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

Now, therefore, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which is hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:



    Section 1. Amendments.

Section 1.1. Section 10.1 of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“Section 10.1. Consolidated Net Worth. The Company and its Subsidiaries will at
all times keep and maintain Consolidated Net Worth at an amount not less than
the sum of (a) $425,000,000 plus (b) an amount equal to one hundred percent
(100%) of net proceeds from any issuance by the Company of shares of its Capital
Stock or other equity interest occurring after the Closing. Without limiting the
foregoing, the exercise by a present or former employee, officer or director of
any stock option or equity based compensation issued pursuant to a stock
incentive plan, stock option plan or other equity based compensation plan or
arrangement shall in no event be deemed or construed to constitute the issuance
of  shares of the Capital Stock of the Company.”

Section 1.2. Section 10.5(v) of the Note Agreements shall be and hereby is
amended by deleting “.” at the end of such Section and replacing it with “; and”
and by adding the following new Section 10.5(vi) of the Note Agreements
immediately thereafter:

“(vi) Indebtedness evidenced by the 2004 Notes and the 2004 Subsidiary
Guaranty.”

Section 1.3. Section 10.6(g) of the Note Agreements shall be and is hereby
amended in its entirety to read as follows:

“(g) (i) Liens of the Company and its Subsidiaries existing as of the date of
Closing and described on Schedule 10.6 hereto and (ii) the Lien of the Pledge
Agreement;”

Section 1.4. Section 11(f) of the Note Agreements shall be and is hereby amended
in its entirety to read as follows:

“(f) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $10,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company is in default in the
performance of or compliance with any term of the 2004 Notes, the 2004 Note
Purchase Agreements or any Additional Note Purchase Agreement and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) the Company or any Subsidiary is in default
in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$10,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared, due and payable before its
stated maturity or before its regularly scheduled dates of payment, or (iv) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (1) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $10,000,000, or (2) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or

Section 1.5. The definitions of “Bank Credit Agreement” and “Unsecured
Indebtedness” shall be and is hereby amended in its entirety to read as follows:

“‘Bank Credit Agreement’ means that certain Second Amended and Restated Credit
Agreement dated February 7, 2002 among the Company, the lenders named therein
and Wachovia Bank, National Association as Administrative Agent, as amended by
the First Amendment to Second Amended and Restated Credit Agreement dated as of
May 7, 2003 and the Second Amendment to Second Amended and Restated Credit
Agreement dated as of July 10, 2003, and as further amended, modified,
refinanced or supplemented.

‘Unsecured Indebtedness’ means all Indebtedness of the Company or its
Subsidiaries which is not secured by a Lien on any asset of the Company or any
of its Subsidiaries other than Lien of the Pledge Agreement.”

Section 1.6. The following shall be added as new definitions in alphabetical
order to Schedule B of the Note Agreements:

“‘Additional Note Purchase Agreement’ means a note purchase agreement
substantially similar to this Agreement, in each case ranking pari passu with
the Notes issued hereunder.

‘2004 Notes’ means notes of the Company issued pursuant to the 2004 Note
Purchase Agreements in an aggregate principal amount of $100,000,000.

‘2004 Note Purchase Agreements’ means those certain note purchase agreements
dated as of June 8, 2004 between the Company and the purchasers named in
Schedule A thereto, respectively.

‘2004 Subsidiary Guaranty’ means that certain subsidiary guaranty agreement
dated as of June 8, 2004 in favor of the holders of the 2004 Notes.”



    Section 2. Representations and Warranties of the Company.

Section 2.1. To induce the Noteholders to execute and deliver this First
Amendment (which representations shall survive the execution and delivery of
this First Amendment), the Company represents and warrants to the Noteholders
that:

(a) this First Amendment has been duly authorized, executed and delivered by it
and this First Amendment constitutes the legal, valid and binding obligation,
contract and agreement of the Company enforceable against it in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

(b) the Note Agreements, as amended by this First Amendment, constitute the
legal, valid and binding obligations, contracts and agreements of the Company
enforceable against it in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws or equitable principles relating to or limiting creditors’
rights generally;

(c) the execution, delivery and performance by the Company of this First
Amendment (i) has been duly authorized by all requisite corporate action and, if
required, shareholder action, (ii) does not require the consent or approval of
any governmental or regulatory body or agency, and (iii) will not (A) violate
(1) any provision of law, statute, rule or regulation or its certificate of
incorporation or bylaws, (2) any order of any court or any rule, regulation or
order of any other agency or government binding upon it, or (3) any provision of
any material indenture, agreement or other instrument to which it is a party or
by which its properties or assets are or may be bound, including, without
limitation, the Bank Credit Agreement, or (B) result in a breach or constitute
(alone or with due notice or lapse of time or both) a default under any
indenture, agreement or other instrument referred to in clause (iii)(A)(3) of
this Section 2.1(c);

(d) as of the date hereof and after giving effect to this First Amendment, no
Default or Event of Default has occurred which is continuing; and

(e) all the representations and warranties contained in Section 5 of the Note
Agreements are true and correct in all material respects with the same force and
effect as if made by the Company on and as of the date hereof, except the
representations and warranties set forth in Section 5.3, in the final two
sentences of Section 5.9 and in the first sentence of Section 5.15 which are
true and correct as of the date of the issuance of the Notes.



    Section 3. Conditions to Effectiveness of This First Amendment.

Section 3.1. This First Amendment shall not become effective until, and shall
become effective when, each and every one of the following conditions shall have
been satisfied:

(a) executed counterparts of this First Amendment, duly executed by the Company
and the holders of at least 51% of the outstanding principal of the Notes, shall
have been delivered to the Noteholders; and

(b) the representations and warranties of the Company set forth in Section 2
hereof are true and correct on and with respect to the date hereof.

      Upon receipt of all of the foregoing, this First Amendment shall become
effective.

 
   
Section 4.
  Payment of Noteholders’ Counsel Fees and Expenses.

Section 4.1. The Company agrees to pay upon demand, the reasonable fees and
expenses of Chapman and Cutler LLP, counsel to the Noteholders, in connection
with the negotiation, preparation, approval, execution and delivery of this
First Amendment.



    Section 5. Miscellaneous.

Section 5.1. This First Amendment shall be construed in connection with and as
part of each of the Note Agreements, and except as modified and expressly
amended by this First Amendment, all terms, conditions and covenants contained
in the Note Agreements and the Notes are hereby ratified and shall be and remain
in full force and effect.

Section 5.2. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Agreements without making specific reference to this First
Amendment but nevertheless all such references shall include this First
Amendment unless the context otherwise requires.

Section 5.3. The descriptive headings of the various Sections or parts of this
First Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

Section 5.4. This First Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding choice-of-law principles of the law of such State that
would require the application of the laws of a jurisdiction other than such
State.

Section 5.5. The execution hereof by you shall constitute a contract between us
for the uses and purposes hereinabove set forth, and this First Amendment may be
executed in any number of counterparts, each executed counterpart constituting
an original, but all together only one agreement.

[Remainder of Page Intentionally Blank]





2







      The St. Joe Company

     
 
   
 
  By /s/ Stephen W. Solomon
 
   
 
  Its: Senior Vice President

Accepted and Agreed to:



      Thrivent Financial for Lutherans (f/k/a Aid Association for Lutherans)

     
By
  /s/ Glen J. Vanic
 
   
 
  Name: Glen J. Vanic
Title: Portfolio Manager



    Allstate Life Insurance Company



      By /s/ Jeffrey Cannon



    Name: Jeffrey Cannon



      By /s/ Jerry D. Zinkula



    Name: Jerry D. Zinkula

Authorized Signatories



      First Colony Life Insurance Company

     
By
  /s/ Scott A. Sell
 
   
 
  Name: Scott A. Sell
Title: Investment Officer



    General Electric Capital Assurance Company

     
By
  /s/ Scott A. Sell
 
   
 
  Name: Scott A. Sell
Title: Investment Officer



    GE Life and Annuity Assurance Company

     
By
  /s/ Scott A. Sell
 
   
 
  Name: Scott A. Sell
Title: Investment Officer



    Nationwide Life Insurance Company of America (f/k/a Provident Mutual Life
Insurance Company)

     
By
  /s/ Joseph P. Young
 
   
 
  Name: Joseph P. Young
Title: Authorized Signatory



    Nationwide Life and Annuity Company of America (f/k/a ProvidentMutual Life
and Annuity Company of America)

     
By
  /s/ Joseph P. Young
 
   
 
  Name: Joseph P. Young
Title: Authorized Signatory



    Nationwide Life and Annuity Insurance Company

     
By
  /s/ Joseph P. Young
 
   
 
  Name: Joseph P. Young
Title: Authorized Signatory



    Nationwide Life Insurance Company

     
By
  /s/ Joseph P. Young
 
   
 
  Name: Joseph P. Young
Title: Authorized Signatory



    Teachers Insurance and Annuity Association of America



      By /s/ John Goodreds



    Name: John Goodreds
Director



      TIAA-CREF Life Insurance Company



      By: Teachers Insurance and Annuity Association of America, as Investment
Manager



      By /s/ John Goodreds



    Name: John Goodreds
Director



      United of Omaha Life Insurance Company

     
By
  /s/ Edwin H. Garrison, Jr.
 
   
 
  Name: Edwin H. Garrison, Jr.
Title: First Vice President
 
   

3

Each of the undersigned hereby confirms its continued guaranty of the
obligations of the Company under the Note Agreements, as amended hereby,
pursuant to the terms of the Subsidiary Guaranty Agreement dated as of
February 7, 2002, on this 8th day of June, 2004.



      1133 D.C., L.L.C.



      1750 K, L.L.C.



      280 Interstate North, L.L.C.



      5660 NND, L.L.C.



      Advantis Construction Company



      Advantis Real Estate Services Company



      Apalachicola Northern Railroad Company



      Arvida Capital Contracting, Inc.



      Arvida Central Florida Contracting, Inc.



      Arvida Community Sales, Inc.



      Arvida Housing L.P., Inc.



      Arvida Mid-Atlantic Contracting, Inc.



      Arvida Mid-Atlantic Homes, Inc.



      Arvida Northeast Florida Contracting, Inc.



      Arvida Resorts & Clubs, L.L.C.



      Arvida West Florida Contracting, Inc.



      Beacon Square, L.L.C.



      C Ridge One, L.L.C.



      Crooked Creek Real Estate Company



      Crooked Creek Utility Company



      Georgia Wind I, LLC



      Georgia Wind II, LLC



      Georgia Wind III, LLC



      Goodman-Segar-Hogan-Hoffler, L.P.

By: Advantis Real Estate Services Company Its General Partner



      McNeill Burbank Homes, LLC



      Millenia Park One, L.L.C.



      Monteith Holdings, LLC



      Overlook I &II, LLC



      PSJ Waterfront, LLC



      Residential Community Title Company



      Riverside Corporate Center, L.L.C.



      Saussy Burbank, Inc.



      SGW, Inc.



      Southhall Center, L.L.C.



      Southwood Real Estate, Inc.



      St. James Island Utility Company



      St. Joe Capital I, Inc.



      St. Joe Commercial Development, Inc.



      St. Joe Commercial, Inc.



      St. Joe Deerwood Park, L.L.C.



      St. Joe Development, Inc.



      St. Joe Finance Company



      St. Joe Land Company



      St. Joe Residential Acquisitions, Inc.



      St. Joe Terminal Company



      St. Joe Timberland Company Of Delaware, L.L.C.



      St. Joe Utilities Company



      St. Joe/Alhambra Development Company



      St. Joe/Alhambra Management Company



      St. Joe/Arvida Company, Inc.



      St. Joe/Central Florida Development, Inc.



      St. Joe/Central Florida Management, Inc.



      St. Joe/CNL Plaza, Inc.



      St. Joe-Arvida Home Building, L.P.

By: Arvida West Florida Contracting, Inc. Its General Partner



      St. Joe-Southwood Properties, Inc.



      Sunshine State Cypress, Inc.



      Talisman Sugar Corporation



      The Port St. Joe Marina, Inc.



      Watercolor Realty, Inc.



      Watersound Realty, Inc.



      By: /s/ Stephen W. Solomon



    Stephen W. Solomon, its President, Executive
Vice President, Senior Vice President, Vice
President or Manager as the case may be.

4